UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

THERON WILSON RICHARDSON,
Plaintiff-Appellant,

v.                                                                     No. 97-1406

ROBERT BENSON,
Defendant-Appellee.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Benson E. Legg, District Judge.
(CA-96-2207-L)

Submitted: February 10, 1998

Decided: April 13, 1998

Before MURNAGHAN, WILKINS, and NIEMEYER,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Howard J. Fezell, Frederick, Maryland, for Appellant. Otho Thomp-
son, City Solicitor, William R. Phelan, Jr., Principal Counsel, CITY
OF BALTIMORE LAW DEPARTMENT, Baltimore, Maryland, for
Appellees.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Responding to a report of an armed person, Officer Robert Benson
of the Baltimore City Police Department encountered a tense situation
at 3620 Old Frederick Road in Baltimore, Maryland. Arriving at the
scene alone at night and without backup, Officer Benson found four
men involved in an argument. Ordering all of the men to put their
hands where they could be seen, Officer Benson noticed that Theron
Richardson had a pistol tucked into his waistband. Richardson obeyed
Officer Benson's command to drop the firearm. Officer Benson then
ordered the men to get on the ground and handcuffed Richardson.

During the arrest, Richardson tried to explain the situation to Offi-
cer Benson. Richardson and Officer Benson argued over the contours
of when Richardson's possession of the gun would be legal, but Offi-
cer Benson suggested, in somewhat rough language, that the discus-
sion was more appropriate for the courtroom. Officer Benson
interviewed one of the men at the scene, Jada Lokeman, who was the
apparent victim of an assault. Lokeman explained that he had been
attacked by two of the men and that Richardson had come out of the
house at 3620 Old Frederick Road to defend him from further injury.

Other responding officers transported Richardson to the police sta-
tion in a police wagon. Later that evening, Officer Benson filed a
Statement of Charges accompanied by his Statement of Probable
Cause. In that affidavit, Officer Benson noted that Richardson had
come out of his residence with the handgun to prevent Lokeman from
being further assaulted. Although the judicial officer determined that
there was probable cause to detain Richardson, when he appeared in
court later, the State's Attorney entered a nolle prosequi regarding the
charge. Richardson sued Officer Benson under 42 U.S.C. § 1983
(1994) alleging violations of his constitutional rights.

                    2
Richardson's suit is premised on his allegation that he was arrested
and subjected to the initiation of criminal proceedings without proba-
ble cause. See Taylor v. Waters, 81 F.3d 429, 434 (4th Cir. 1996).
Probable cause is defined as the "`facts and circumstances within the
officer's knowledge that are sufficient to warrant a prudent person . . .
in believing . . . that the suspect has committed, is committing, or is
about to commit an offense.'" United States v. Williams, 10 F.3d
1070, 1073-74 (4th Cir. 1993) (quoting Michigan v. DeFillipo, 443
U.S. 31, 37 (1979)). In determining the existence of probable cause,
courts examine the totality of the circumstances known to the arrest-
ing officer when the arrest is executed. See United States v. Al-Talib,
55 F.3d 923, 931 (4th Cir. 1995). The district court granted Officer
Benson's motion for summary judgment, concluding that Benson was
entitled to qualified immunity because Officer Benson reasonably
believed he had probable cause to arrest Richardson.

The basic principles of qualified immunity are well settled. The
qualified immunity defense under § 1983 limits the deleterious effects
that the risks of civil liability would otherwise have on the operations
of government. See Anderson v. Creighton, 483 U.S. 635, 638 (1987);
Swanson v. Powers, 937 F.2d 965, 967 (4th Cir. 1991). Qualified
immunity allows officials the freedom to exercise fair judgment, pro-
tecting all but the plainly incompetent or those who knowingly violate
the law. See Malley v. Briggs, 475 U.S. 335, 341 (1986). That princi-
ple in mind, the linchpin of qualified immunity is objective reason-
ableness. See Anderson, 483 U.S. at 639; Mitchell v. Rice, 954 F.2d
187, 190 (4th Cir. 1992). When the official's actions, analyzed from
the perspective of the official at the time, are within the range of rea-
sonableness, then no liability will attach. See Slattery v. Rizzo, 939
F.2d 213, 216 (4th Cir. 1991). At the heart of the reasonableness
inquiry is whether the rights alleged to have been violated were
clearly established at the time of the challenged actions. See Harlow
v. Fitzgerald, 457 U.S. 800, 818-19 (1982).

If the law supporting the allegedly violated right was not clearly
established, the defense protects the actor. See Anderson, 483 U.S. at
640-41; Tarantino v. Baker, 825 F.2d 772, 774 (4th Cir. 1987). Where
the law is clearly established and where no reasonable official could
believe he was acting in accordance with it, the actor is not entitled
to qualified immunity. The purpose of this doctrine is to ensure that

                     3
police officers and other government actors can reasonably anticipate
the legal consequences of their behavior. See Davis v. Scherer, 468
U.S. 183, 195 (1984).

Officer Benson arrested Richardson for carrying a handgun in pub-
lic in violation of Md. Ann. Code, Art. 27 § 36B(b) (1996).* A rea-
sonable officer in Benson's position would have believed that he or
she had probable cause to do so. Richardson cannot dispute that he
was, in fact, carrying a handgun in public. Even with the hindsight-
assisted knowledge that the exception to the statute exempting home-
owners, leaseholders, and residents was applicable to the situation,
see Md. Ann. Code, Art. 27 § 36B(c)(4), Officer Benson did not act
unreasonably by declining to conduct an extensive investigation
regarding the ownership of the premises in a potentially volatile situa-
tion. See Gooden v. Howard County, 954 F.2d 960, 964-65 (4th Cir.
1992). The status of the property is a legal issue, one which a
responding officer should not be required to resolve before taking a
potentially threatening armed individual into custody. If Richardson
had been a visitor to 3620 Old Frederick Road or standing a few feet
closer to the street, he would have committed a crime. The police are
"held to standards of reasonableness, not to standards of perfection."
Torchinsky v. Siwinski, 942 F.2d 257, 264 (4th Cir. 1991). Officer
Benson reasonably, if mistakenly, believed that Richardson was com-
mitting or about to commit an offense.

Richardson's citation to Maryland's statute allowing persons to aid
victims of violent assaults presents similar legal distinctions. See Md.
Ann. Code, Art. 27 § 12A (repealed 1996). It is not unreasonable for
officers in the field to decline to make difficult legal conclusions
before arresting armed persons involved in volatile situations. Officer
Benson would had to have resolved thorny legal issues to conclude
that Richardson was entitled to assert the protection of the statute. As
a threshold matter, Officer Benson did not have sufficient facts to
determine whether the statute applied at all. Richardson was never
_________________________________________________________________
*Richardson claims in his appellate brief that the district court's order
was silent as to what crime Officer Benson reasonably believed Richard-
son had committed. Appellant's Br. at 18. However, the district court
noted that there was a reasonable basis to arrest Richardson for carrying
a handgun in public. District Ct. Order at 4 n.4.

                    4
charged with an assault. Further, the force exerted by the aiding party
may only be "that degree of force which the assaulted person is
allowed to exert." Id. Whether the attackers were exerting deadly
force, as Richardson threatened to do, is another question better
answered with the calm detachment of hindsight. Finally, although
the statute explicitly allowed the use of force, it did not necessarily
abrogate other applicable statutes concerning the possession of fire-
arms. This is another legal conundrum appropriate for the courtroom,
but too fine for the field. The existence of the statute and Officer Ben-
son's failure to apply it before arresting Richardson did not render
Officer Benson's actions unreasonable.

Richardson also contends that Officer Benson acted unreasonably
in continuing to pursue the matter by filing a Statement of Charges
accompanied by an affidavit in which Officer Benson noted that Rich-
ardson retrieved the firearm from his residence. See Md. R. Crim. P.
4-211(b)(2). Richardson suggests that a reasonable officer would have
known that Richardson was entitled to the operation of the exception
to the statute and declined to file the Statement of Charges. Although
it is true that a reasonable officer could, in the relative calm of the
police station, verify with some certainty a person's residence, we
cannot conclude that Officer Benson's actions were"plainly incompe-
tent" or in knowing violation of the law. See Malley, 475 U.S. at 371.
By filing the Statement of Charges, Officer Benson was reasonably
acting in compliance with the Maryland Rules of Criminal Procedure.

Once Richardson was arrested, the Rules required Officer Benson
to "forthwith cause a statement of charges to be filed" accompanied
by his affidavit showing probable cause. Md. R. Crim. P. 4-211(b)(2).
Officer Benson did so. That "charging document need not negate an
exception, excuse, or proviso contained in a statute." Md. R. Crim. P.
4-202(d). Officer Benson filed the statement of charges containing the
reasons for the arrest. We have determined above that the arrest was
not unreasonable. The Rules did not require Officer Benson to
expressly state the applicable exception to the general statute forbid-
ding Richardson's carrying a firearm in public. Neither was Officer
Benson required to cite the statute allowing aid to assault victims. A
reasonable officer in Benson's position would have reasonably
believed compliance with the Maryland Rules of Criminal Procedure
to be lawful. There is no suggestion in this case that the Rules them-

                     5
selves violate the Fourth Amendment to the extent that Officer Ben-
son's reliance on them would be unreasonable. As a result, we
conclude that the district court did not err in granting summary judg-
ment in favor of Officer Benson.

The fact that the charges against Richardson were nolle prosequi
shows that he received the benefit of the laws of Maryland. It does
not establish that Officer Benson's decision to arrest Richardson and
initiate the criminal prosecution was unreasonable, stripping Officer
Benson of his qualified immunity. Consequently, we affirm the dis-
trict court's order granting summary judgment in favor of Officer
Benson and dismissing the action. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the Court and argument would not aid the decisional
process.

AFFIRMED

                    6